Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-3,6,8-12,15-17 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,736,689.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are same features included in the claims of the ‘689 patent with the difference being the newly recited feature of performing the same steps again for re-authentication.  For example, claim 1 of the instant application recites the same features in claim 1 of the ‘689 patent, and also now includes repeating these same recited features for re-authentication.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a narrowed version (due to performing the steps for re-authentication) of the broader patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-3, 6, 8-12, 15-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2004/0072591 to Andreini in view of WO 2006/094564 to Walton and/or in an alternative rejection Walton in view of Andreini and U.S. Patent Pub. 2003/0211840 to Castrogiovanni and WO2004/082314 to Paetsch.       
Regarding claims 1, 8 and 15 Andreini teaches 

an authentication bank comprising a physical identification module, wherein the  physical identification module includes one or more memory, one or more processors, one or more programs, and computer readable media storing subscriber identity module and authentication information, at least one of the one or more programs stored in the one or more memory comprises instructions executable by at least one of the one or more processors for (see central computer system 14 which has processors, programs  and memory and stores SIM information used for “authentication” of roaming mobile devices on foreign networks);
receiving a first request for authentication information, wherein the first request  was transmitted over a data channel, for associating a subscriber identity module (SIM) with a foreign wireless communication client or an extension unit, wherein the SIM is subscribed to a local carrier for a current location of the foreign wireless communication client or the extension unit, wherein the foreign wireless communication client or the extension unit is a wireless device not subscribed to the local carrier, and wherein the first request for authentication information comprises information regarding a second request for local authentication information received by the foreign wireless communication client or the extension unit from the local carrier over a local cellular communication network (see Fig. 3 of Andreini (as described in sections [0039] to [0049] which shows the mobile device receiving the authorization parameters RAND from the local cellular mobile network (which is the recited “second request” received from the local cellular network) and then the mobile device subsequently transmits the local authentication information request to the remote administration system 14 via the data communication link (which is the recited “first request”), where the central computer system 14 stores SIMs which are “subscribed to local carriers” as recited); 
retrieving subscriber identity information and authentication information for the foreign wireless communication client or the extension unit from the SIM (after the RAND authorization parameters are sent to the SIM card remote database 14, Andreini teaches that SIM and authentication information parameters are retrieved from the database); 
sending the subscriber identity information and the authentication information to  the foreign wireless communication client or the extension unit over the data channel, wherein the authentication information for the foreign wireless communication client or the extension unit retrieved from the SIM is configured to be sent by the foreign wireless communication client or the extension unit to the local carrier of the local cellular communication network to provision a communication function from the local carrier for the foreign wireless communication client or the extension unit (see Fig. 3 of Andreini, as described in sections [0039] to [0049], which teach sending the required SIM and authentication information parameters to the roaming mobile device). 
Regarding the term “authentication bank”, although the central computer system 14 of Andreini (which stores the SIMs), may be considered as an authentication bank, Walton is added.  Additionally, although Andreini teaches of transmitting authentication parameters (which may include SIM information) as Andreini does not explicitly teach SIM information per se, Walton is also added to explicitly teach this feature.  
In an analogous art, Walton teaches a system which provides SIMs to a roaming mobile device.  As described on pages 12-13, in “Example 1”, Walton teaches that a roaming device sends the new country code information to the remote administration system and receives the SIM credentials for that country’s local cellular network.  Additionally, as Walton’s SIM server stores a bank of different SIMs (for each country), this “remote system SIM server bank” (which is used for authentication) of Walton is the “authentication bank”, as recited.     

Therefore, as Andreini teaches a remote system which provides local cellular SIM credentials and as Walton explicitly teaches that this type of remote administration system includes an authentication bank and an authentication server, it would have been obvious to modify Andreini with the remote administration system of Walton, in order to ensure that the requesting user is authorized to receive the SIM credentials and to store each countries SIM information in an “authentication bank”, so that roaming SIM information/credentials may be provided in any country, which cuts down roaming costs, as desired and as taught in all these references.  

	In an alternative rejection, Walton may be used as the primary reference showing an “authentication bank” and as modified by the first and second requests of Andreini.   

	Regarding the features to claim 1 reciting “and a current location within a geography covered by the local carrier, of the foreign wireless communication client or the extension unit” and  
“determining that the SIM is suitable and available for associating with the foreign  wireless communication client or the extension unit from among a plurality of SIMs stored in the authentication bank, based at least in part on the received current location within the geography covered by the local carrier of the foreign wireless communication client or the extension unit, and a time in which the first request for authentication was received”,  as on pages 11-13, in “Example 1”, Walton teaches that a roaming device sends the new mobile country code (MCC) to the server for SIM selection.  Therefore, the MCC is the “current location within the geography of the local carrier”, as recited.
Regarding the second phrase “determining that the SIM is suitable based in part on received location and time”, as described above, Walton selects SIMs based on country (“location”) and regarding the language “based in part on the time”, the “time” may be interpreted to be the time when the request for authentication parameters or SIM information is received by the server of Walton, as there are no details further defining how it is based on the time.  It is also noted that Walton teaches on page 13 that the SIM is selected to minimize charges, so if there is a choice of SIMs which vary in cost (based on time), a cheapest SIM would be selected (therefore based on time).     
Regarding the feature of claim 1 reciting “wherein the subscriber identity information and the authentication information are stored by the foreign wireless communication client or the extension unit”, see for example, the VSIM 20 of Andreini, which would store the information, as recited.  See also Figs. 2-3 and sections [0010], [0044] and [0048] of Andreini which teach that the central device 14 transmits the necessary parameters (SIM and authentication parameters) to the peripheral device VSIM 20, which are then stored there, as now recited. Additionally, Walton also teaches that the system provides SIM information to a roaming mobile device, where this information is “stored by the foreign wireless communication client or the extension unit”.  For example, as described on pages 11 and 12-13, in “Example 1”, Walton teaches that a roaming device sends the new country code information to the remote administration system and then receives/stores the SIM credentials for that country’s local cellular network.  

Regarding the features of claim 1 which recite “subscriber information, the subscriber information including a username and password;
verifying the first request using the subscriber information and a subscriber database;
when the request is verified…” Castrogiovani is added.

In an analogous art, Castrogiovanni teaches a wireless system which includes a server SIM bank used to store multiple SIMs for different carriers.  Regarding the above recited features, see Fig. 9A as described in section [0119], which teaches that the request for SIM information includes “one or more user identifiers and/or password”, where the user identifier is a user recognizable name.  See also sections [0078] to [0079], [0084] and [0155] to [0158], which teach using the account number for the wireless device (using the SIMs) and see sections [0107] and [0178], which verify the requesting user’s device and account information when a SIM is requested (as shown in Figs. 7 and 13A-13B, 14 and 17), and see section [0076], which teaches receiving the verified SIM information from a network 22 (so that a user may access network 22). 
Therefore, as Andreini and Walton teach user accounts at the servers, and as Castrogiovanni teaches receiving requests for SIM information which include the user name and password as recited, it would have been obvious to modify Andreini/Walton with the teachings in Castrogiovanni, as it is desirable to verify that the user requesting the SIM information from the database is an authorized user of the system, which is the reason taught by Castrogiovani. 

Regarding the amendments which now recite performing the above rejected steps again (which are “receiving a request for authentication information…”, “verifying the request...”, “determining that the SIM is suitable…” and “sending authentication/re-authentication information…” for “re-authenticating” the mobile device, Paetsch is added. 
In an analogous art, Paetsch teaches a wireless system which includes a server SIM bank used to store multiple SIMs for different wireless carriers.  In a similar manner as that currently claimed, Paetsch teaches that a roaming mobile device may access, via the Internet, a SIM server 1, and download authentication parameters, which makes the mobile phone appear to have a local number (and not be charged roaming fees). Regarding the recited new features, which relate to performing the authorization steps again for re-authentication, see page 10, which teaches that “as is usually the case, the mobile network requires additional security authentication data for each individual call or after a certain period of time”, which means that the same steps as rejected by the combination of references above (and as also performed by Paetsch are performed again), which would be for “re-authentication”. 
Therefore, as Andreini/WaltonCastrogiovani teach performing the recited steps at the SIM server, and as Paetsch teaches receiving authentication requests for stored SIM information and then also subsequently providing further information (after a certain period of time) for re-authentication, it would have been obvious to modify the Andreini, Walton combination with the teachings in Paetsch, to again perform the recited steps, as Paetsch teaches the conventionality of mobile networks requiring a re-authentication.
Regarding claims 2, 11 and 16, which recite “the one or more memory further comprising instructions executable by at least one of the one or more processors for: associating a local telephone number with the SIM; and assigning the local telephone number to the foreign wireless communication client or extension unit associated with the SIM, wherein the foreign wireless communication client or the extension unit may use the local telephone number to send and receive phone calls”, as described above, both Andreini and Walton teach associating local telephone numbers with the SIM and assigning this number to the roaming mobile device, so that the roaming device may place and/or receive phone calls using the “local number”, as recited.  
Regarding claims 3, 12 and 17, which recite “the one or more memory further comprising instructions executable by at least one of the one or more processors for: identifying a non-local call from the foreign wireless communication client or the extension unit, wherein the non-local call comprises a call to a location outside of the local cellular communication network; and routing the non-local call such that the non-local call appears as a local call to both the local cellular communication network and a destination wireless network”, see for example, page 14 of Walton which teaches that the outgoing call phone number/call appears as a local call to the networks, as recited.   
Regarding claim 6, which recites “the one or more memory further comprising instructions executable by at least one of the one or more processors for: determining a local wireless account to associate with the foreign wireless communication client or the extension unit, the local wireless account having a corresponding local telephone number”, as described above, see for example, sections [0078] to [0079], [0084] and [0155] to [0158] of Castrogiovanni, which teach using the account number for the wireless device (using the SIMs) and see sections [0107] and [0178], which verify the requesting user’s device and account information.    
Regarding claims 7 and 20, which recite “wherein the first request for authentication information further comprises a wireless communication client identifier”, see section [0040] of Andreini, which teaches the IMSI, which is a “unique identifier”, as recited. 
Regarding claim 9, which recites “wherein the wireless device is a foreign wireless communication client”, as the mobile phones in Andreini and Walton are roaming into a foreign network, it is considered as a “foreign wireless client”, as recited. 
Regarding claim 10, which recites “wherein the wireless device is an extension unit”, the term extension unit has no clear meaning in the art, therefore the virtual SIM storage 20 of Andreini may be interpreted to be the “extension unit”, as recited.


Response to Arguments
Applicant’s arguments filed 4-28-22 have been considered but are now moot in view of the new grounds of rejection (Paetsch reference teaches a re-authentication).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646